DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al. (Pub. No.: US 2014/0100712 A1).
Regarding claim 1, Nomura discloses a work machine comprising:
 	a work implement having a boom (6, FIG. 1), an arm and a bucket (8, FIG. 1);
 	an operation device that gives an instruction to operate the work implement (25, FIG. 4);
 	a controller that controls operation of the work implement in accordance with an operation signal outputted from the operation device (26, FIG. 4);
 	a construction-target determining device that determines a construction target (80, FIG. 5); and
 	a bucket-position measuring device (FIG. 7) that measures a claw-tip position of the bucket (Bucket angle, FIG. 8 and FIG. 10), the controller converting the operation signal outputted from the operation device into an operation command given to the work implement (Blade edge P3, FIG. 8), and correcting the operation command in accordance with the construction target outputted from the construction-target determining device (FIGS. 14-16), wherein the work machine includes a load measuring device that measures a drive load of the work implement, and the controller is configured to calculate a bucket-claw-tip target position on a basis of the construction target outputted from the construction-target determining device, and a bucket claw tip position outputted from the bucket position measuring device, acquire soil-nature information on a basis of  the operation command (memory unit which stores position information of a design surface of an object to be worked and position information f a target surface indicating a target shape, ¶ 6), the bucket-claw-tip position outputted from the bucket position measuring device and the drive load outputted from the load measuring device, generate a soil-nature map on a basis of the bucket-claw-tip position and the soil-nature information, calculate an estimated load that is an estimate of an excavation load on a basis of the soil-nature map and the bucket-claw-tip target position, and correct the operation command in accordance with the estimated load (FIGS. 14-16).

Allowable Subject Matter
Claims 2 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663